Citation Nr: 0942535	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-33 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease (DDD) of the 
thoracolumbar spine.

2.  Entitlement to restoration of a 20 percent disability 
evaluation for DDD of the thoracolumbar spine from February 
1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 2001 to 
April 2003.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in February 2008.  A transcript of the hearing is associated 
with the claims file.

Additionally, the Board notes that in a statement from the 
Veteran's representative received by VA in October 2009 the 
Veteran claimed that his service-connected cervical spine and 
bilateral knee disabilities have become worse.  These issues 
are referred to the RO for the appropriate action. 

The issue of entitlement to an initial disability rating in 
excess of 20 percent for DDD of the thoracolumbar spine is 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

Improvement in the Veteran's DDD of the thoracolumbar spine 
was not adequately demonstrated by the evidence of record at 
the time of the October 2004 rating decision reducing the 
rating for the disability from 20 percent to noncompensable.


CONCLUSION OF LAW

The 20 percent disability rating for DDD of the thoracolumbar 
spine was not properly reduced.  38 C.F.R. § 3.344 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the above considerations are required for ratings 
which have continued for long periods at the same level (five 
years or more), and that they do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant a reduction in 
rating.  38 C.F.R. § 3.344 (c).

Analysis

In the case at hand a 20 percent disability rating for DDD of 
the thoracolumbar spine was in effect from April 14, 2003, to 
February 1, 2005.  Since that period is less than five years, 
the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding 
stabilization of disability ratings do not apply.

The Veteran underwent a Medical Evaluation Board (MEB) 
examination in October 2002 while still in active service.  
An magnetic resonance imaging scan (MRI) of the Veteran's 
lumbar spine at that time showed minimal broad-based disc 
bulge at L4-5 with a very small central protrusion, which did 
not narrow the canal or the neuroforamina.  Additionally, 
there was an L5-S1 very small left paracentral protrusion, 
which did not abut the dural sac or the descending S1 roots.  
The Veteran had tenderness to palpation in the lumbar 
paraspinal muscles.  His range of motion was listed as 90 
degrees of flexion and 10 degrees of extension.  At that 
time, separation was recommended because the Veteran was only 
able to function within a very limited capacity in his 
military occupational specialty (MOS).  

The Veteran was medically separated from active service in 
April 2003 and filed a claim for VA disability benefits in 
May 2003.  The Veteran was originally granted a 20 percent 
disability rating for DDD of the thoracolumbar spine in 
August 2003 based on the October 2002 MEB examination 
findings.  In this regard, the 20 percent evaluation was 
supported by the fact that the Veteran's thoracolumbar spine 
extension was limited to 10 degrees.  In October 2003 the 
Veteran submitted a statement in which he disagreed with the 
evaluation assigned and claimed his condition was worse than 
the evaluation reflected.  The Veteran also requested he be 
afforded a VA examination to better ascertain the severity of 
his disability.

In December 2003 the Veteran was afforded a VA examination.  
At this examination the Veteran had no tenderness to 
palpation along the bony spinous process of the thoracolumbar 
spine; he had no tenderness to palpation over the 
paravertebral musculature of the thoracolumbar spine; and he 
had normal range of motion of the thoracolumbar spine with 30 
degrees of extension, 90 degrees of flexion, 45 degrees of 
lateral bending, and 50 degrees of rotation to either side.  

However, the examiner did not address whether there was 
functional impairment due to pain, weakness, fatigability, 
incoordination, or pain on movement.  Therefore, the 
examination report is inadequate for rating purposes.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on the December 2003 examination findings the RO 
proposed to reduce the Veteran's 20 percent disability rating 
for DDD of the thoracolumbar spine.  Following completion of 
due process requirements, the Veteran's disability evaluation 
was reduced in an October 2004 rating decision.  The 
reduction took effect on February 1, 2005.  

As discussed above, a Veteran's disability rating shall not 
be reduced unless an improvement in the disability is shown 
to have occurred.  38 C.F.R. § 3.344.  As the December 2003 
VA examination report upon which the reduction was based is 
inadequate for rating purposes, the Board finds that the 
evidence of record at the time of the October 2004 rating 
decision did not sufficiently establish that the Veteran's 
service-connected DDD of the thoracolumbar spine had improved 
to the extent that it was no longer 20 percent disabling. 

Accordingly, restoration of a 20 percent disability rating 
for DDD of the thoracolumbar spine from February 1, 2005, is 
warranted.       


ORDER

Entitlement to restoration of a 20 percent disability rating 
for DDD of the thoracolumbar spine from February 1, 2005, is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.



REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for DDD of 
the thoracolumbar spine is decided.

Again, the Veteran was originally evaluated for DDD of the 
thoracolumbar spine in an August 2003 rating decision.  In 
October 2003, VA received a statement from the Veteran in 
which he disagreed with the evaluation assigned in the August 
2003 rating decision because he felt that his condition was 
worse than the evaluation assigned reflected.  The Veteran 
was then afforded a VA examination in December 2003, which 
became the basis of the RO's reduction of the Veteran's 
disability evaluation in October 2004.  

The Veteran was afforded VA examinations in December 2003 and 
August 2005.  The Veteran's most recent VA examination was in 
May 2007.  At that examination the Veteran did not report any 
fatigue, weakness, or stiffness.  However, he was noted to 
have decreased motion, spasms, and pain.  The Veteran 
reported that the pain was in the lumbar region; that it was 
precipitated by overuse/activity; and that it was a mild and 
sharp pain that lasted for several hours, approximately 1 - 6 
days per week.  The Veteran also reported that he experienced 
sharp radiating pain up into the neck and arms.  The Veteran 
reported that he did not experience flare-ups of his spinal 
condition, he reported no incapacitating events in the last 
12 months, he had no limitation on walking, and reported that 
he did not require assistive devises or aids.  

Upon physical examination of the thoracolumbar spine, there 
was no ankylosis.  The Veteran's thoracolumbar spinal range 
of motion was 90 degrees of forward flexion with pain at 85 
degrees and only 70 degrees of forward flexion on repetitive 
motion; 30 degrees of extension with pain at 20 degrees; 30 
degrees of both right and left lateral flexion with pain at 
20 degrees on both sides; and 30 degrees of both right and 
left lateral rotation with pain at 20 degrees on both sides.  
There was no additional limitation of lateral flexion or 
rotation following repetitive testing.  The examiner noted 
that the Veteran's back pain would have a mild affect on his 
ability to do chores, shop, exercise, and participate in 
sports and recreation.  The examiner indicated that the 
Veteran had reported that he had been out of work as a result 
of his back pain and the poor real estate market.

At the Veteran's Board hearing in February 2008 he reported 
that he now used assistive devices, that he had lost time 
from work because of painful flare-ups, and that his low back 
pain caused him to experience numbness in his right thigh 
area.  These symptoms represent what appears to be a 
worsening in the Veteran's condition since his last VA 
examination in May 2007.

At this time the Board finds that the Veteran should be 
afforded a new VA examination to accurately access the 
current severity of his DDD of the thoracolumbar spine.

Finally, the Board notes that the record reflects that the 
Veteran has received periodic treatment for his thoracolumbar 
spine disability at the VA Medical Center.  Current VA 
treatment records should be obtained.  Additionally, at his 
February 2008 hearing the Veteran reported that he had 
recently become covered by private insurance through his 
wife.  He also indicated that he may begin to seek medical 
care from a private physician.  The originating agency should 
complete the appropriate development to obtain any potential 
private medical records concerning treatment for the 
Veteran's thoracolumbar spine disability.  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA or private treatment 
records that are not already of record.  
If it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

2.	Then, the Veteran should be afforded VA 
examination by an examiner with the 
appropriate expertise to determine the 
current severity of the Veteran's 
service-connected DDD of the 
thoracolumbar spine and any associated 
radiculopathy.  The RO or the AMC 
should ensure that the examiner 
provides all information required for 
rating purposes.  The claims folder 
must be made available to and reviewed 
by the examiner.  Any indicated studies 
should be performed.

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement, pain, and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement, pain, and excess 
fatigability should be assessed in 
terms of additional degrees of 
limitation of motion.  If this is not 
feasible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.

The examiner should specifically 
identify any evidence of radiculopathy 
due to the service-connected 
disability, to include reflex changes, 
characteristic pain, loss of sensation, 
motor strength, and muscle spasm.  Any 
functional impairment of the 
extremities due to the Veteran's 
service-connected disability should be 
identified, and the examiner should 
assess the frequency and duration of 
any episodes of intervertebral disc 
syndrome, and in particular should 
assess the frequency and duration of 
any episodes of acute signs and 
symptoms of intervertebral disc 
syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.

The examiner should also provide an 
opinion concerning the impact of the 
Veteran's service- connected disability 
on his ability to work. 

The rationale for all opinions 
expressed must be provided.

3.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim for an 
initial disability rating in excess of 
20 percent for DDD of the thoracolumbar 
spine based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


